Cite as: 589 U. S. ____ (2019)             1

                     Statement of ALITO, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 19A615
                          _________________


  WILLIAM P. BARR, ATTORNEY GENERAL, ET AL. v.
           JAMES H. ROANE, JR., ET AL.
          ON APPLICATION FOR STAY OR VACATUR
                       [December 6, 2019]

  The application for stay or vacatur presented to THE
CHIEF JUSTICE and by him referred to the Court is denied.
We expect that the Court of Appeals will render its decision
with appropriate dispatch.
  Statement of JUSTICE ALITO, with whom JUSTICE
GORSUCH and JUSTICE KAVANAUGH join, respecting the de-
nial of stay or vacatur.
  The District Court for the District of Columbia has pre-
liminarily enjoined the Federal Government from carrying
out the execution of four prisoners who were convicted in
federal court more than 15 years ago for exceptionally hei-
nous murders. In this action, none of the four is contesting
his guilt or his sentence, but the District Court enjoined the
Bureau of Prisons (BOP) from carrying out these executions
based on its interpretation of a statute, 18 U.S. C. §3596(a),
directing that federal executions be implemented “in the
manner prescribed by the law of the State in which the sen-
tence is imposed.” This means, the Government contends,
that the mode of execution (i.e., by lethal injection, electro-
cution, etc.) must be the same as that called for under the
law of the State in question, but the District Court held in-
stead that a federal execution must follow all the proce-
dures that would be used in an execution in that State—
down to the selection of the way a catheter is inserted.
2                      BARR v. ROANE

                     Statement of ALITO, J.

   The Government has shown that it is very likely to pre-
vail when this question is ultimately decided. The center-
piece of the District Court’s reasoning was that Congress
referred to the “manner” and not the “method” of execution,
but there is strong evidence that this reading is not sup-
ported either by the ordinary meaning of these two terms
or by the use of the term “manner” in prior federal death
penalty statutes. Moreover, the District Court’s interpreta-
tion would lead to results that Congress is unlikely to have
intended. It would require the BOP to follow procedures
that have been attacked as less safe than the ones the BOP
has devised (after extensive study); it would demand that
the BOP pointlessly copy minor details of a State’s protocol;
and it could well make it impossible to carry out executions
of prisoners sentenced in some States.
   Vacating the stay issued by the District Court for the Dis-
trict of Columbia would not necessarily mean that the pris-
oners in question would be executed before the merits of
their Administrative Procedure Act claim is adjudicated.
They remain free to seek review on other grounds. Never-
theless, in light of what is at stake, it would be preferable
for the District Court’s decision to be reviewed on the merits
by the Court of Appeals for the District of Columbia Circuit
before the executions are carried out.
   The Court has expressed the hope that the Court of Ap-
peals will proceed with “appropriate dispatch,” and I see no
reason why the Court of Appeals should not be able to de-
cide this case, one way or the other, within the next 60 days.
The question, though important, is straightforward and has
already been very ably briefed in considerable detail by
both the Solicitor General and by the prisoners’ 17-attorney
legal team. For these reasons, I would state expressly in
the order issued today that the denial of the application to
vacate is without prejudice to the filing of a renewed appli-
cation if the injunction is still in place 60 days from now.